Citation Nr: 1524280	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U. S. C. § 1151 for nerve damage of the right upper extremity due to VA medical treatment.

2.  Entitlement to a permanent and total disability evaluation due to service-connected disabilities. 

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U. S. C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  He died in February 2012 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2014, the RO sent a letter to the appellant informing her that she had been granted eligibility for substitution as a claimant for the claims that were pending at the time of the Veteran's death.  Prior to this death the Veteran had perfected the appeal of entitlement to compensation under 38 U. S. C. § 1151 for nerve damage of the right upper extremity and the appeal of entitlement to a permanent and total disability evaluation due to service-connected disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant maintains that compensation is warranted under 38 U. S. C. § 1151 for nerve damage of the right upper extremity due to VA medical treatment.  She maintains that the Veteran developed nerve damage due to falls while receiving VA hospital treatment.  She asserts that the Veteran developed right upper extremity nerve damage from these falls and that such was caused by negligent VA medical treatment.  The record reveals that the Veteran brought an administrative tort claim against the government based on these falls.  In February 2009, the VA awarded the Veteran $65,000 under the Federal Tort claims Act (FTCA).  In April 2009 the Veteran requested that the VA records used in the tort settlement case be obtained and considered for his 38 U.S.C.A. § 1151 claim.  A review of the record indicates that the VA records/files from the Veteran's tort claim have not been obtained and associated with the Veteran's claims file.  The AOJ should attempt to obtain any additional available records regarding this FTCA claim. 

As the Veteran's claim for a permanent and total disability evaluation due to service-connected disabilities is inextricably intertwined with the above claim, consideration of entitlement to permanent and total disability evaluation due to service-connected disabilities must be deferred pending resolution of the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for right upper extremity nerve damage.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The appellant has appealed the denial of her claim for service connection for the cause of the Veteran's death and the denial of her claim for DIC under 38 USC 1151.  The Veteran's death certificate indicates that an autopsy was performed.  The claims file (including the electronic claims files) does not contain a copy of the autopsy report.  This evidence is relevant to the appellant's claims and should be obtained and considered by the AOJ prior to Board review of the appellant's claims.

Although the claims file already contains an August 2012 VA medical opinion, the Board finds that a new opinion should be obtained because the August 2012 VA medical opinion did not have the autopsy report to consider.  A new medical opinion should be requested after the autopsy report is obtained.  The new medical opinion regarding whether the Veteran's death was due to negligence or other fault on part of VA medical treatment should discuss both the autopsy report and the appellant's assertions regarding negligent VA medical treatment.  The Board notes that the appellant has stated that she is a nurse and statements of medical personnel, such as nurses, can be of greater probative value than statements from nonmedical personnel.

Although the appellant was sent Veterans Claims Assistance Act of 2000 (VCAA) notice in April 2012 regarding her claim for service connection for the cause of the Veteran's death, a review of the letter reveals that it does not meet the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant should be sent corrected VCAA notice regarding her claim.

Accordingly, the case is REMANDED for the following action:


1.  Obtain, from the appropriate government entity, including the local office of VA's Office of General Counsel, and/or the U.S. District Court, Eastern District of Arkansas at Little Rock, all court records and evidence associated with the Veteran's tort claim under the Federal Tort Claims Act against VA in the District Court and the settlement approved by the District Court.  If the records are not obtained, and only if after continued efforts to obtain them shows that the records do not exist or further efforts to obtain them would be futile, the AOJ must (a) notify the appellant that VA was unable to obtain records associated with the tort claim; (b) explain the efforts VA made to obtain such records; (c) provide a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and. (d) notify her that she is ultimately responsible for providing the evidence.

2.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as interpreted by the United States Court of Appeals for Veterans Claims in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter should explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the appellant's claim.  The notice should include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death, if any; (b) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

3.  Take the necessary steps in order to obtain a copy of the Veteran's autopsy report.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain the autopsy report, the AOJ is unable to secure same, the AOJ must notify the appellant and (a) state that the RO was unable to obtain the autopsy report; (b) briefly explain the efforts that the AOJ made to obtain it; and (c) describe any further action to be taken by the AOJ with respect to the claim.

4.  When the above has been completed to the extent possible, refer the Veteran's claims file to an appropriate physician to obtain a medical opinion.  The physician should provide an opinion as to whether it is as least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran at the VA hospital in February 2012, OR was the proximate cause of the Veteran's death an event not reasonably foreseeable?  With regard to the latter inquiry, the examiner is advised that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In providing the opinion, the VA physician should discuss the autopsy report and the appellant's assertions at her September 2014 hearing that the Veteran died due to negligent VA hospital care.

5.  If any claim on appeal remains denied, issue a supplemental statement of the case, and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




